DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10 and 17 are amended. Claims 1-20 are presented for examination 
Priority
This application is a continuation of application 14043344 filed on 10/01/2013. 
Information Disclosure Statement
The information disclosure submitted on  9/10/2021 were filed after the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given  in response to the telephonic and electronic conversation with Daniel O’Connor on 11/10/2021. Refer to the interview attached.

Claim 1 is amended as follows 
1.	(Currently Amended) A computer-implemented method for identifying characters for insertion into positions of a medical code, the computer-implemented method comprising:
segmenting, using one or more processors and a natural language processing engine, unstructured narrative text of clinical documentation having boundaries between sections of 
sequencing, using the one or more processors and the natural language processing engine, words of the narrative text selected at least in part by a document filter filtering the unstructured narrative text based at least in part on the segmented narrative text to generate sequenced words;
mapping, using the one or more processors, one or more of the sequenced words to one or more candidate semantic objects of a plurality of semantic objects of an ontology, wherein (a) the ontology defines classes of the plurality of semantic objects corresponding to a multi-axial coding scheme, (b) a multi-axial coding system defines each position of a character within a medical code, and (c) each position of a character corresponds to a semi-independent axis of classification of a procedure, a diagnosis, or both; 
filtering, using the one or more processors executing a Procedure Coding System (PCS) filter module, the one or more candidate semantic objects to select a first semantic object based at least in part on medical code filtering criteria relevant to generate a medical code;
determining, using the one or more processors, a first character to insert into a first position of [[a]] the medical code based at least in part on the first semantic object and the multi-axial coding system; 
inferring, using the one or more processors, a second semantic object of the plurality of semantic objects based at least in part on the first semantic object selected via the PCS filter module, wherein the second semantic object is not mapped to the one or more of the sequenced words based at least in part on the segmented narrative text;
determining, using the one or more processors, a second character to insert into a second position of the medical code based at least in part on the second semantic object and the multi-axial coding system;
inserting, using the one or more processors, the first character into the first position of the medical code and the second character into the second position of the medical code; and
outputting, using the one or more processors, the medical code comprising at least the first character and the second character. 

Claim 10 is amended as follows 

10.	(Currently Amended) A computer system comprising one or more processor, a natural language processing engine, and one or more memory storage areas, the system configured to:
segment unstructured narrative text of clinical documentation having boundaries between sections of narrative text within the clinical documentation, based at least in part on the boundaries defined in the clinical documentation to generate segmented narrative text;
sequence words of the narrative text selected at least in part by a document filter filtering the unstructured narrative text based at least in part on the segmented narrative text to generate sequenced words;
map one or more of the sequenced words to one or more candidate semantic objects of a plurality of semantic objects of an ontology, wherein (a) the ontology defines classes of the plurality of semantic objects corresponding to a multi-axial coding scheme, (b) a multi-axial coding system defines each position of a character within a medical code, and (c) each position of a character corresponds to a semi-independent axis of classification of a procedure, a diagnosis, or both; 
filter, via a Procedure Coding System (PCS) filter module, the one or more candidate semantic objects to select a first semantic object based at least in part on medical code filtering criteria relevant to generate a medical code;
determine a first character to insert into a first position of [[a]] the medical code based at least in part on the first semantic object and the multi-axial coding system; 
infer a second semantic object of the plurality of semantic objects based at least in part on the first semantic object selected via the PCS filter module, wherein the second semantic object is not mapped to the one or more of the sequenced words based at least in part on the segmented narrative text;
determine a second character to insert into a second position of the medical code based at least in part on the second semantic object and the multi-axial coding system;
insert the first character into the first position of the medical code and the second character into the second position of the medical code; and
output the medical code comprising at least the first character and the second character. 


Claim 17 is amended as follows 
17.	(Currently Amended) A non-transitory computer-readable storage medium having program code embedded thereon, the program code executable on a processor of a computer system to:
segment, via a natural language processing engine, unstructured narrative text of clinical documentation having boundaries between sections of narrative text within the clinical documentation, based at least in part on the boundaries defined in the clinical documentation to generate segmented narrative text;
sequence, via the natural language processing engine, words of the narrative text selected at least in part by a document filter filtering the unstructured narrative text based at least in part on the segmented narrative text to generate sequenced words;
map one or more of the sequenced words to one or more candidate semantic objects of a plurality of semantic objects of an ontology, wherein (a) the ontology defines classes of the plurality of semantic objects corresponding to a multi-axial coding scheme, (b) a multi-axial coding system defines each position of a character within a medical code, and (c) each position of a character corresponds to a semi-independent axis of classification of a procedure, a diagnosis, or both;
filter, via a Procedure Coding System (PCS) filter module, the one or more candidate semantic objects to select a first semantic object based at least in part on medical code filtering criteria relevant to generate a medical code;
determine a first character to insert into a first position of [[a]] the medical code based at least in part on the first semantic object and the multi-axial coding system;
infer a second semantic object of the plurality of semantic objects based at least in part on the first semantic object selected via the PCS filter module, wherein the second semantic object is not mapped to the one or more of the sequenced words based at least in part on the segmented narrative text;
determine a second character to insert into a second position of the medical code based at least in part on the second semantic object and the multi-axial coding system;
insert the first character into the first position of the medical code and the second character into the second position of the medical code; and
output the medical code comprising at least the first character and the second character.

Allowable Subject Matter
Claims 1-20 are  allowed.
Following are the reasons for allowance: 
Cited prior art of Mills (US Pub: 20130006653) and further in view of Ceusters ( US Pat# 7493253) and further in view of Heja (GALEN based formal representation of ICD10) and further in view of Martin ( US provisional 61/850,577 ) or any prior art searched or made in record or their combination thereof fails to teaches the concept of claim 1,10 and 17  as a whole including “ segmenting, using one or more processors and a natural language processing engine, unstructured narrative text of clinical documentation having boundaries between sections of narrative text within the clinical documentation, based at least in part on the boundaries defined in the clinical documentation to generate segmented narrative text; sequencing, using the one or more processors and the natural language processing engine, words of the narrative text selected at least in part by a document filter filtering the unstructured narrative text based at least in part on the segmented narrative text to generate sequenced words; mapping, using the one or more processors, one or more of the sequenced words to one or more candidate semantic objects of a plurality of semantic objects of an ontology, wherein (a) the ontology defines classes of the plurality of semantic objects corresponding to a multi-axial coding scheme, (b) a multi-axial coding system defines each position of a character within a medical code, and (c) each position of a character corresponds to a semi-independent axis of classification of a procedure, a diagnosis, or both; filtering, using the one or more processors executing a Procedure Coding System (PCS) filter module, the one or more candidate semantic objects to select a first semantic object based at least in part on medical code filtering criteria relevant to generate a medical code; determining, using the one or more processors, a first character to insert into a first position of  the medical code based at least in part on the first semantic object and the multi-axial coding system; inferring, using the one or more processors, a second semantic object of the plurality of semantic objects based at least in part on the first semantic object selected via the PCS filter module, wherein the second semantic object is not mapped to the one or more of the sequenced words based at least in part on the segmented narrative text; determining, using the one or more processors, a second character to insert into a second position of the medical code based at least in part on the second semantic object and the 


The following novel concept is suggested by above configuration -  automated suggestion and reporting of medical codes (including PCS billing codes) can also help mitigate the financial impact of implementing ICD-10, through more accurate and comprehensive coding, in a manner that leverages the properties of the multi-axial PCS coding system through ontologically driven analysis of the medical record, including compositional natural language processing of narrative text in the clinical documentation." Specification as filed, at [0024]. And "example sections include "Chief Complaint," "History of Present Illness" and "Diagnosis," among others. Segmentation provides for more accurate PCS coding, because human medical coders may not necessarily code based on content in all sections of a given document, and the sections in which evidence for a particular code is found may be pertinent to the logic that defines the final list of PCS coding data and other output 70 that is sent on for billing and analysis
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674